Citation Nr: 0928866	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to June 30, 2000 for 
the grant of entitlement to service connection for the 
Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
November 1945.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his participation in operations against enemy 
forces on Okinawa in 1945.  See 38 U.S.C.A. § 1154(b) (West 
2002).  The Veteran died in November 1982.  The appellant is 
his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which reopened and denied 
the appellant's claim for entitlement to service connection 
for the Veteran's cause of death.

In a January 2006 decision, the Board reopened and granted 
the appellant's claim for entitlement to service connection 
for the Veteran's cause of death.  Thereafter, in a February 
2006 rating decision, the RO effectuated the January 2006 
Board decision granting the appellant's claim for service 
connection for the Veteran's cause of death, effective June 
30, 2000.  The appellant perfected an appeal as to the 
effective date assigned for that benefit.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
the Veteran's cause of death was received by the RO in 
November 1982.

2.  The claim for service connection for the Veteran's cause 
of death was denied by the RO in a January 1983 rating 
decision; the appellant did not appeal this determination.

3.  On June 30, 2000, the appellant filed a petition to 
reopen her claim of entitlement to service connection for the 
Veteran's cause of death; the claim was denied by the RO in 
an October 2002 rating decision; the appellant perfected an 
appeal of that determination.

4.  In a January 2006 decision, the Board granted the 
appellant's claim for service connection for the Veteran's 
cause of death.  Thereafter, in a February 2006 rating 
decision, the RO effectuated the Board's decision, and 
granted service connection for the Veteran's cause of death, 
effective June 30, 2000.

5.  The record does not contain an unadjudicated claim for 
service connection for the Veteran's cause of death prior to 
the appellant's June 30, 2000, claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 30, 2000, 
for the award of service connection for the Veteran's cause 
of death are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

In this case, the appellant's petition to reopen her claim 
for entitlement to service connection for the Veteran's cause 
of death was received in June 2000.  In a February 2006 
rating decision, the RO granted service connection for the 
Veteran's cause of death, effective June 30, 2000.  
Thereafter, the appellant disagreed with the effective date 
assigned for that award.  

The claim for an earlier effective date for the award of 
service connection for the Veteran's cause of death is a 
downstream issue from the grant of service connection, and 
was initiated via a notice of disagreement.  In addition, the 
resolution of the appellant's appeal for an earlier effective 
date is also dependent on the Court's interpretation of the 
law and regulations pertaining to claims for VA benefits.  
Consequently, no further development under the VCAA or 
previously existing law is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in August 2008.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, VA medical examination 
reports, private treatment records, and VA treatment records 
have been obtained and associated with his claims file.  The 
appellant was also provided with an independent medical 
opinion in September 2005.  Furthermore, the appellant has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

Laws and Regulations

The effective date for a grant of service connection is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. § 3.155 
(2008).

Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
See 38 C.F.R. § 3.1(r).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).

For service-connected death after separation from service, 
the effective date is the first day of the month in which the 
Veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the effective date 
is the date of receipt of the claim.  See 38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).

Factual Background  

Service treatment records were negative for history, 
complaints, or abnormal findings indicative of the presence 
of any cardiovascular disease or liver disorder.  A May 1945 
Medical History report listed a diagnosis of blast 
concussion.  Additional treatment notes dated in June and 
July 1945 reflected diagnoses of psychoneurosis, anxiety.  
The diagnosis was changed to anxiety state in August and 
September 1945 treatment records.  In a Report of Medical 
Survey dated in September 1945, it was noted that the Veteran 
had 20 months of service, with 11 months of overseas duty, 
including combat on Okinawa.  Reportedly, the Veteran had 
been placed on the sick list in mid-May 1945 following a 
blast concussion on Okinawa preceded by 44 days of combat 
duty.  At the time of admission, the Veteran complained of 
nervousness, vomiting, and headaches.  The pertinent 
diagnosis was anxiety psychoneurosis.  The origin of the 
diagnosis was noted to be incurred in the line of duty and 
not to be the result of misconduct.  The Veteran was found to 
be unfit for service due to his present condition. 

The Veteran's Report of Separation showed that his principal 
military duty was automatic rifleman. 

In a February 1946 rating decision, the RO granted service 
connection for anxiety neurosis.

A June 1946 VA general medical examination report was 
negative for any cardiovascular disability or liver disorder.  
The examiner listed a diagnosis of psychoneurosis, anxiety 
state (combat), moderate.  A VA psychiatric examination 
conducted in June 1947 was significant for a diagnosis of 
psychoneurosis, anxiety state severe, caused by combat.

A March 1948 neuropsychiatric report from W. A. S., M.D. 
reflected a diagnosis of psychoneurosis, anxiety state.  A 
May 1948 report from that treatment provider noted that the 
Veteran's disability was essentially unchanged. 

In a May 1948 statement, E. W. R., M.D., a private physician, 
indicated that he had provided treatment for anxiety neurosis 
and malnutrition. 

In a May 1948 VA Report of Medical History, the Veteran 
complained of pain and/or pressure in his chest.  A May 1948 
VA neuropsychiatric examination reflected a diagnosis of 
psychoneurosis, anxiety state, moderate.

A July 1948 medical certificate from W. A. S., M.D. reflected 
a continued diagnosis of psychoneurosis, anxiety state.  A 
July 1948 neuropsychiatric report from that provider noted 
definite evidence of increased tension and anxiety.  

An August 1948 VA general medical examination report was 
negative for cardiovascular disease or any liver disability.  
An August 1948 VA neuropsychiatric examination reflected a 
diagnosis of psychoneurosis, anxiety state, severe.  In a 
September 1950 VA examination report, the examiner listed a 
diagnosis of severe anxiety reaction, characterized by 
apprehension and tenseness, restlessness, fatigue, and 
startle reaction.  Following a July 1951 VA psychiatric 
examination, the Veteran received a diagnosis of 
schizophrenic reaction.  In an August 1951 rating decision, 
it was noted that a prior rating was being amended to reflect 
the Veteran's new diagnosis of schizophrenic reaction.

In a December 1973 rating decision, the Veteran was awarded a 
temporary total disability rating under 38 C.F.R. § 4.29 for 
his service-connected schizophrenic reaction, simple type, 
effective from October 1973.

A February 1974 VA hospital discharge summary noted a finding 
of neurotic depression. 
In a March 1974 letter and August 1974 rating decision, the 
RO indicated that the Veteran had been awarded a 100 percent 
scheduler evaluation for his service-connected schizophrenic 
reaction, also effective from October 1973.

The Veteran's death certificate lists the immediate cause of 
his death in November 1982 as cardiac arrest due to, or as a 
consequence of, arteriosclerotic coronary disease.  Other 
significant conditions contributing to death but not related 
to the immediate cause listed above were noted as chronic 
alcoholism and cirrhosis. 

The appellant submitted a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (including 
Death Compensation if Applicable)) dated in November 1982, 
claiming that the Veteran's cause of death was due to 
service. 

In a January 1983 rating decision, the RO denied entitlement 
to service connection for the Veteran's cause of death, 
noting that service treatment records were negative for any 
of the conditions indicated as causative or contributing to 
the his death.  Based upon pertinent evidence, it was 
concluded that there was no evidence to show that the 
Veteran's service-connected disabilities materially 
contributed to his death.  The appellant was notified of this 
determination that same month as well as in February 1983.  
The appellant did not appeal this determination.  As such, 
the January 1983 rating decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

In a VA Form 21-534, received on June 30, 2000, the appellant 
sought to reopen her claim for service connection for the 
Veteran's cause of death.

In June 2000, the appellant submitted a statement from her 
former representative dated in October 1999.  It was asserted 
that the Veteran suffered from great stress in his life after 
discharge and that studies supported the conclusion that 
severe and continuing emotional stress played an important 
causal and/or contributing role in the subsequent development 
of cardiovascular disease.

In June 2000, the appellant submitted various articles 
concerning hypertension in the war veteran.  Thereafter, in 
July 2000, the appellant submitted a May 1998 article 
supporting the conclusion that stress was a significant risk 
factor in the development of cardiovascular disorders as well 
as a written statement from the Veteran containing discussion 
of his psychiatric symptomatology. 

In an October 2000 statement, a VA physician noted there was 
ample evidence that post-traumatic stress disorder (PTSD) 
increased cardiac risk factors, and was associated with a 
reduced life expectancy.  He opined that it was entirely 
likely that severe, continuing emotional stress secondary to 
the Veteran's service-connected disorder, nervousness (i.e. 
PTSD), played an important contributing role in the 
subsequent development of his cardiovascular disease.  He 
further noted that there was precedent within the VA 
supporting the link between PTSD and cardiovascular disease.  
The VA physician concluded that the Veteran's death from 
cardiac arrest due to arteriosclerotic heart disease was 
related to his service-connected disability.

In statements dated in April, July, November, and December 
2001 as well as in September 2002, the appellant discussed 
her contentions that the Veteran's cause of death was related 
to a disease incurred during service as well as provided 
information concerning the Veteran's treatment providers. 

In an October 2002 rating decision, the RO reopened the claim 
but denied the appellant entitlement to service connection 
for the Veteran's cause of death.  The appellant appealed 
that determination. 

In February 2005, the Board requested an opinion from an 
independent medical expert in the field of 
cardiology/cardiovascular disease as to whether it was at 
least as likely as not that the Veteran's service-connected 
psychiatric disorder caused or contributed substantially or 
materially to his death from arteriosclerotic coronary 
disease leading to cardiac arrest.

In a September 2005 statement, an independent medical 
specialist, L.W.G., M.D., noted, following a review of the 
record that the Veteran suffered from a severe "nervous 
condition" which would seem highly likely to be diagnosed in 
the modern era as PTSD.  He opined, having worked in the 
field of cardiovascular medicine for many years, and having 
reviewed pertinent literature, including that provided in the 
Veteran's record, that the Veteran's psychological condition 
was very likely to have contributed to his hypertension, 
which was a major risk factor for development of coronary 
heart disease and for the subsequent cardiac arrest.  He 
further opined that PTSD was at least as likely as not to 
have materially contributed to the Veteran's death from 
atherosclerotic coronary artery disease leading to cardiac 
arrest.  The physician further commented that, in light of 
his findings, his opinion was consistent with that expressed 
by a previous VA physician that nervousness or PTSD had 
played an important contributing role in the subsequent 
development of cardiovascular disease for the Veteran.  While 
the physician did not have access to every single detail of 
the Veteran's medical history, he indicated that the 
significant medical records made available to him were 
adequate for him to reach the aforementioned opinion.

In a January 2006 decision, the Board reopened and granted 
the appellant's claim for entitlement to service connection 
for the Veteran's cause of death. 

In a February 2006 rating decision, the RO effectuated the 
Board's grant of service connection for the Veteran's cause 
of death, effective from June 30, 2000.   In her March 2007 
NOD, the appellant disagreed with the effective date assigned 
for that award.  She asserted that the benefits should be 
paid retroactive to the date of the Veteran's death. 


Analysis

The appellant seeks an effective date prior to June 30, 2000 
for the grant of entitlement to service connection for the 
Veteran's cause of death.  However, the Board finds that the 
appellant is not entitled to an effective date earlier than 
June 30, 2000, for the award of service connection for the 
Veteran's cause of death.  As noted above, under 38 C.F.R. § 
3.400(c)(2), the effective date for death benefits based upon 
a Veteran's service-connected death after separation from 
service is the first day of the month in which the death 
occurred, if the claim is received within one year after the 
date of death.  Otherwise, it is the date of receipt of the 
claim.  Since the appellant's current pending claim was not 
submitted within one year after the Veteran's death in 1982, 
the effective date for the award of entitlement to service 
connection for the Veteran's cause of death under the 
applicable regulation would be the date of receipt of her 
claim, June 30, 2000.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than June 
30, 2000.  As the Board finds that the preponderance of the 
evidence is against the appellant's earlier effective date 
claim, the benefit of the doubt doctrine does not apply.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date prior to June 30, 2000, for 
the grant of entitlement to service connection for the 
Veteran's cause of death, is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


